PER CURIAM: *
IT IS ORDERED that Appellee’s unopposed motion to vacate the sentence is GRANTED.
*794IT IS FURTHER ORDERED that Appellee’s unopposed motion to remand case for resentencing consistent with Mitchell v. United States, 482 F.2d 289 (5th Cir. 1973) is GRANTED.
IT IS FURTHER ORDERED that Appellee’s unopposed motion to extend the time to file supplemental material requested by court fourteen (14) days from disposition of motion to vacate is GRANTED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.